 



EXHIBIT 10.01

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS AGREEMENT is made and entered into as of December 25, 2015 (hereinafter
“EFFECTIVE DATE”) by and between Lixte Biotechnology Holdings, Inc. a Delaware
corporation, whose address is 248 Route 25A, No. 2, East Setauket, NY 11733
(hereinafter “LICENSOR”) and Taipei Medical University, an institution with a
place of business at 250 Wuxing Street, Taipei City, Taiwan 110 ((hereinafter
“LICENSEE”).

 

WHEREAS, the course of research conducted by LICENSOR has resulted in the
issuance of several patents, attached hereto as Appendix A, which may hold
promise for novel treatments of Hepatocellular Carcinoma (hereinafter “HCC”);

 

WHEREAS, LICENSOR wishes to have the invention claimed in the LICENSED
TECHNOLOGIES (as defined below) and any resulting patents clinically tested and
commercialized to benefit the public good;

 

WHEREAS, LICENSEE is experienced in the testing and development of compounds
similar to the LICENSED TECHNOLOGIES (as defined below) and shall act diligently
to test, develop and commercialize the LICENSED TECHNOLOGIES for public use
throughout the LICENSED TERRITORY (as defined below); and

 

WHEREAS, LICENSOR wishes to have its LICENSED TECHNOLOGIES approved for
commercial sale by regulators in the LICENSED TERRITORY in the FIELD (as defined
below) and would also wish to see its LICENSED TECHNOLOGIES in the FIELD
approved for sale in the United States of America by the United States Food and
Drug Administration (hereinafter “FDA”), and elsewhere outside the LICENSED
TERRITORY for the benefit of the LICENSOR, LICENSEE, as a condition for the
grant of this EXCLUSIVE LICENSEE, is willing to diligently pursue such approvals
for the benefit of both LICENSEE and LICENSOR; and

 

WHEREAS, LICENSOR is willing to grant a license to its rights in the LICENSED
TECHNOLOGIES to LICENSEE and LICENSEE desires to receive a license to the
LICENSED TECHNOLOGIES, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises herein made and exchanged, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
LICENSOR and LICENSEE agree as follows:

 

ARTICLE 1
INCORPORATION OF RECITALS AND DEFINITIONS

 

1.1 The foregoing recitals are hereby incorporated herein by reference and
acknowledged as true and correct. Unless specifically set forth to the contrary
in this Agreement, the following terms, whether used in the singular or plural,
shall have the respective meanings set forth below.

 

1.2 “AFFILIATE” shall mean any entity or person that directly or indirectly
controls, is controlled by or is under common control with LICENSEE or LICENSOR,
it being understood that Oncogent is an Affiliate of LICENSEE and for purposes
of this Agreement shall have all of the rights and obligations of LICENSEE as a
DESIGNATED AFFILIATE (as defined in Section 2.1). For purposes of this
definition, “control” means possession of the power to direct the management of
such entity or person, whether through ownership of voting securities, by
contract or otherwise.

 



   

   

 

1.3 “CONFIDENTIAL INFORMATION” shall mean all information disclosed by one party
to the other during the negotiation of or under this Agreement in any manner,
whether orally, visually or in tangible form, that relates to LICENSED
TECHNOLOGIES, LICENSED INFORMATION or the Agreement itself, unless such
information is subject to an exception described in Article 6.2. CONFIDENTIAL
INFORMATION shall include, without limitation, the following, whether or not
patentable: materials, know-how and data (whether technical or non-technical),
trade secrets, inventions, methods and processes. Notwithstanding any other
provisions of this Article 1.3, CONFIDENTIAL INFORMATION of LICENSEE that is
subject to Article 6 of this Agreement is limited to information that LICENSEE
supplies pursuant to LICENSEE’s obligations under Articles 5 and 7 of this
Agreement, unless otherwise mutually agreed to in writing by the parties.

 

1.4 “EARNED ROYALTIES” is defined in Article 4.

 

1.5 “EFFECTIVE DATE” is defined in the introductory paragraph of this Agreement.

 

1.6 “FIELD” shall mean treatment of HCC.

 

1.7 “FIRST SALE” shall mean the first sale, lease, transfer, practice, or
disposition to a third party that results in NET SALES of any LICENSED
TECHNOLOGIES in any country.

 

1.8 “IND” shall mean an investigational new drug application filed with the
United States Food and Drug Administration (hereinafter “FDA”) prior to
beginning clinical trials in humans in the United States or any comparable
application filed with regulatory authorities in or for a country or group of
countries other than the United States.

 

1.9 “INSOLVENT” shall mean that LICENSEE (i) has ceased to pay its debts in the
ordinary course of business, (ii) is insolvent or (iii) has commenced
bankruptcy, reorganization, receivership or insolvency proceedings, or any other
proceeding under any law for the relief of debtors.

 

1.10 “LICENSE” refers to the license granted under Article 2.1.

 

1.11 “LICENSED INFORMATION” shall mean all inventions, concepts, processes,
information, data, know-how and the like that are owned by LICENSOR and in
LICENSOR’s possession as of the EFFECTIVE DATE, not claimed in a patent or
patent application, and necessary for the use, manufacture or sale of LICENSED
TECHNOLOGIES.

 

1.12 “LICENSED TECHNOLOGIES” shall mean process, product, machine, manufacture,
composition of matter, apparatus, kit, or any part thereof, which incorporate,
utilize, or are claimed in (i) any patent application and patent listed in
Appendix A, which is incorporated into this Agreement; (ii) any continuations,
divisionals, and continuations-in-part, to the extent the claims of any such
patent applications are directed to subject matter specifically described in the
patents and patent applications listed in (i) and any patents that issue
therefrom; (iii) any reissues, re-examinations, extensions or substitutions of
the patents listed in (i) or (ii); and (iv) the relevant international
equivalents of any of the foregoing; LICENSED TECHNOLOGIES further means
process, product, machine, manufacture, composition of matter, apparatus, kit,
or any part thereof in the Field, which incorporates, utilizes, or is derived
from the LICENSED INFORMATION.

 



 2 

   

 

1.13 “LICENSED TERRITORY” shall mean the countries of Asia, including, without
limitation, Taiwan, China, Japan, Korea, Russia, Israel, India, Indonesia,
Russia, Vietnam, Philippines, Hong Kong, Singapore, Myanmar and Saudi Arabia.

 

1.14 “NDA” shall mean a new drug application filed with the United States Food
and Drug Administration to obtain marketing approval for a LICENSED TECHNOLOGIES
in the United States or any comparable application filed with a regulatory
authority in or for a country or group of countries other than the United
States.

 

1.15 “NET SALES” shall mean:

 

(a) the total gross invoice prices of LICENSED TECHNOLOGIES sold, leased,
rented, practiced, or any other disposition (including any combination thereof)
by LICENSEE or its DESIGNATED AFFILIATES to third parties less the following
deductions, provided they actually pertain to the disposition of LICENSED
TECHNOLOGIES and are separately invoiced:

 

(i) all reasonable and customary discounts, returns, credits and allowances on
account of returns, and bad debt deductions actually written off during the
calendar half in which sales occurred;

 

(ii) reasonable and customary outbound transportation and freight charges;

 

(iii) reasonable and customary duties, taxes (but not income taxes) and other
governmental charges levied on the sale, transportation or delivery of LICENSED
TECHNOLOGIES;

 

(iv) wholesaler and cash discounts customary in the trade to the extent that
they are actually granted; and

 

(v) costs of collection of outstanding amounts, including legal fees.

 

(b) No deductions shall be made for any other costs or expenses, including but
not limited to commissions to any person or entity on LICENSEE’s or an
AFFILIATE’s payroll for the cost of collection.

 



 3 

   

 

(c) Notwithstanding any provision in this Agreement to the contrary, NET SALES
shall not include (a) the gross invoice price for LICENSED TECHNOLOGIES used by,
sold to, or leased to, any AFFILIATE of LICENSEE unless such AFFILIATE is an
end-user of any LICENSED TECHNOLOGIES, in which case such NET SALES shall be
calculated using the average gross invoice price charged to third parties who
are not AFFILIATES during the same six-month period. In the event that LICENSED
TECHNOLOGIES are leased or exchanged for consideration other than money, the
gross invoice price shall be the average gross invoice price charged to third
parties during the same six-month period, or (b) the supply of LICENSED
TECHNOLOGIES as commercial samples, or for use in pre-clinical or clinical
studies.

 

1.16 “NON-SALE BASED SUBLICENSE INCOME” shall mean consideration in any form
received by LICENSEE or its AFFILIATE in connection with a grant to any third
party or parties of a sublicense or other right, license, privilege or immunity
to make, have made, use, sell, have sold, distribute, import or export LICENSED
TECHNOLOGIES. SUBLICENSE INCOME shall include without limitation any license
signing fee, license maintenance fee, milestone payments, and the unearned
portion of any minimum royalty payment received by NON-SALE BASED LICENSEE.
SUBLICENCE INCOME shall not include funding specifically designated and used for
research and development.

 

1.17 “PHASE 1b/2 CLINICAL TRIAL” shall mean a human clinical trial, the
principal purpose of which is to evaluate the effectiveness of a drug for a
particular indication in patients with HCC and to determine the common
short-term side effects and risks associated with the drug as required in 21
C.F.R. §312.21(b) or its foreign equivalent. Said CLINICAL TRIAL shall use
TESTING COMPOUND (as defined below), and shall be approved by and conducted as
required by the FDA, or the applicable non-U.S. regulatory authority.

 

1.18 “PHASE III CLINICAL TRIAL” shall mean expanded controlled and uncontrolled
human clinical trials, performed after preliminary evidence suggesting
effectiveness has been obtained, and is intended to gather the additional
information about effectiveness and safety that is needed to evaluate the
overall benefit-risk relationship of the drug and to provide an adequate basis
for physician labeling, as required in 21 C.F.R. §312.21(c) or its foreign
equivalent. Said CLINICAL TRIAL to use TESTING COMPOUND (as defined below) and
to be approved by and conducted pursuant as required by the FDA, or the
applicable non-U.S. regulatory authority.

 

1.19 “PLAN” is defined in Article 5.1.

 

1.20 “REASONABLE COMMERCIAL EFFORTS” shall mean documented efforts that are
consistent with those utilized by companies of similar size and type that have
successfully developed products and services similar to LICENSED TECHNOLOGIES
taking into account the competitiveness of the marketplace, their proprietary
position, their relative safety and efficacy, cost of goods and availability of
manufacturing and supply.

 

1.21 “SUBLICENSEE” shall mean any third party sublicensed by LICENSEE or its
DESIGNATED AFFILIATES otherwise granted any other right, license, privilege or
immunity to make, have made, use, sell, have sold, import or export any LICENSED
TECHNOLOGIES.

 

1.22 “SUBLICENSEE ROYALTY RATE” shall mean an amount equal to Twenty- five per
cent (25%) of all royalties actually received by LICENSEE from any SUBLICENSEE.

 

1.23 “TERM” is defined in Article 2.2.

 



 4 

   

 

1.24 “TESTING COMPOUND” shall mean that quantity of LB-100 needed to conduct the
CLINICAL TRIALS referenced in 1.17, and 1.18 above, which shall be provided at
no cost to LICENCEE by LICENSOR.

 

ARTICLE 2
LICENSE GRANT AND TERM

 

2.1 Subject to all the terms and conditions of this Agreement, LICENSOR hereby
grants to LICENSEE and its AFFILIATES as designated by LICENSEE in writing to
LICENSOR (a “DESIGNATED AFFILIATE”), an exclusive license to its rights under
the LICENSED TECHNOLOGIES, with the right to grant sublicenses, to make, have
made, use, sell, have sold, import or export LICENSED TECHNOLOGIES only within
the FIELD in the LICENSED TERRITORY and a non-exclusive license to its rights
under the LICENSED INFORMATION to make, have made, use, sell, have sold, import
or export LICENSED TECHNOLOGIES within the FIELD in the LICENSED TERRITORY (the
“LICENSE”) provided this Agreement is in effect and LICENSEE is not in breach of
its obligations hereunder.

 

2.2 Unless terminated earlier as provided in Article 11, the term of the LICENSE
(the “TERM”) shall commence on the EFFECTIVE DATE and shall automatically expire
on the later of the date on which the last of the claims of the patents
described in the LICENSED TECHNOLOGIES expires, lapses or is declared to be
invalid by a final, non-appealable decision of a court of competent jurisdiction
in the FIELD in the applicable portion of the LICENSED TERRITORY through no
fault or cause of LICENSEE.

 

2.3 Except as expressly provided in this Agreement, under no circumstances shall
LICENSEE and any of its AFFILIATES, as a result of this Agreement, obtain any
interest in or any other right to any TECHNOLOGIES, know-how, patents, patent
applications, materials or other intellectual or proprietary property.

 

2.4 LICENSOR shall disclose the LICENSED INFORMATION to LICENSEE and its
DESIGNATED AFFILIATES, which LICENSEE and its DESIGNATED AFFILIATES shall be
entitled to use as provided in this Article 2. LICENSOR shall provide the
compound needed for testing pursuant to the CLINICAL TRIAL requirements at no
cost to LICENSEE and its DESIGNATED AFFILIATES.

 

2.5 LICENSOR represents that it has obtained from all relevant persons
appropriate agreements vesting in LICENSOR all rights to LICENSED TECHNOLOGIES
and, upon the request of LICENSEE and its DESIGNATED AFFILIATES, LICENSOR shall
provide to LICENSEE and/or its DESIGNATED AFFILIATES copies of such agreements.

 

2.6 For the avoidance of doubt, the DESIGNATED AFFILIATES of LICENSEE are direct
beneficiaries of the LICENSE under the AGREEMENT. DESIGNATED AFFILIATES of
LICENSEE may enforce the LICENSE as if they were a party. Any assignment and/or
license arrangement between LICENSEE and its DESIGNATED AFFILIATES regarding
LICENSED TECHNOLOGIES shall not be construed as SUBLICENSES under Article 2 of
the AGREEMENT. Each DESIGNATED AFFILIATE shall execute a letter indicating that
such AFFILIATE shall be bound by the terms of this Agreement.

 



 5 

   

 

2.7 LICENSEE and its DESIGNATED AFFILIATES shall have the right to grant
sublicenses to SUBLICENSEES under this Agreement. LICENSEE shall evaluate if a
SUBLICENSEE is qualified to be sublicensed and provide the evaluation report to
LICENSOR. LICENSEE shall provide LICENSOR with a final copy of any sublicense
agreement.

 

2.8 LICENSEE for itself and on behalf of its DESIGNATED AFFILIATES shall pay
royalties to LICENSOR on NET SALES of LICENSED TECHNOLOGIES by its SUBLICENSEES
at the SUBLICENSEE ROYALTY RATE.

 

2.9 LICENSEE agrees that it has sole responsibility to promptly:

 

(a) provide LICENSOR with a copy of any amendments to sublicenses granted by
LICENSEE and/or its DESIGNATED AFFILIATES under this Agreement and to notify
LICENSOR of termination of any sublicense; and

 

(b) deliver copies of all reports provided to LICENSEE or its DESIGNATED
AFFILIATES by SUBLICENSEES, to the extent such reports relate to obligations of
LICENSEE, its DESIGNATED AFFILIATES and/or SUBLICENSEES under this Agreement.

 

2.10 LICENSEE shall not sublicense to an entity that shares common ownership
with it.

 

ARTICLE 3
LICENSE ISSUE FEE; LICENSE MAINTENANCE FEE; MILESTONE PAYMENTS

 

3.1 LICENSEE for itself and on behalf of its DESIGNATED AFFILIATES shall pay the
following milestone royalties to LICENSOR:

 

(a) a non-nonrefundable payment of UNITED STATES (hereinafter “U.S.”) two
hundred thousand dollars ($200,000) within ninety (90) days from the EFFECTIVE
DATE.

 

(b) a non-refundable milestone payment of U.S. fifty thousand dollars ($50,000)
when LICENSEE and/or its DESIGNATED AFFILIATES complete the first PHASE 1b/2
CLINICAL TRIAL in HCC using the LICENSED TECHNOLOGIES.

 

(c) a non-refundable milestone payment of U.S. one hundred fifty thousand
dollars ($150,000) when LICENSEE and/or its DESIGNATED AFFILIATES complete the
first PHASE III CLINICAL TRIAL in HCC using the LICENSED TECHNOLOGIES.

 

(d) a non-refundable milestone payment of U.S. two hundred thousand dollars
($200,000) upon the first filing for NDA approval of the LICENSED TECHNOLOGIES
with the FDA or comparable non-U.S. regulatory authority.

 

3.2 For avoidance of doubt, completion of clinical trials in Article 3.1 occurs
upon the last dosing of the last patient in the applicable clinical trial. The
milestone fees set forth in Article 3.1 shall not be credited against EARNED
ROYALTIES payable under Article 4.

 



 6 

   

 

ARTICLE 4
EARNED ROYALTIES, NON SALE BASED SUBLICENSE INCOME

 

4.1 During the TERM of this Agreement, as partial consideration for the LICENSE,
LICENSEE shall pay to LICENSOR an earned royalty of ten percent (10%) on
cumulative NET SALES of LICENSED TECHNOLOGIES in the FIELD by LICENSEE or its
DESIGNATED AFFILIATES (“EARNED ROYALTIES”) in the TERRITORY.

 

4.2 LICENSEE shall pay all EARNED ROYALTIES accruing to LICENSOR within ninety
(90) days from the end of each calendar semi-annual period (June 30 and December
31), beginning in the first calendar semi-annual period in which NET SALES
occur.

 

4.3 All EARNED ROYALTIES and other payments due under this Agreement shall be
paid to LICENSOR in U. S. Dollars. In the event that conversion from foreign
currency is required in calculating a payment under this Agreement, the exchange
rate used shall be the interbank rate quoted by Citibank (or successor) at the
end of the last business day of the half in which the royalty was earned. If
overdue, the royalties and any other payments due under this Agreement shall
bear interest until payment at a per annum rate two percent (2%) above the prime
rate in effect at Citibank (or successor) as of the payment due date and
LICENSOR shall be entitled to recover reasonable attorneys’ fees and costs
related to collection of royalties or other payments, following such failure to
pay. The payment of such interest shall not foreclose LICENSOR from exercising
any other right it may have as a consequence of the failure of LICENSEE to make
any payment when due.

 

4.4 LICENSEE is responsible for any and all wire/bank fees associated with all
payments due to LICENSOR pursuant to this Agreement.

 

4.5 Should LICENSEE and/or any of its DESIGNATED AFFILIATES receive NON- SALE
BASED SUBLICENCE INCOME at any time prior to the commencement of the PHASE III
CLINICAL TRIAL, it shall pay LICENSOR an amount equal to fifteen percent (15%)
of all NON-SALE BASED SUBLICENSE INCOME within ninety (90) days of receipt
thereof. Should LICENSEE receive any NON-SALE BASED SUBLICENSE INCOME at any
time after completion of the PHASE III CLINICAL trial, LICENSEE shall pay
LICENSOR an amount equal to ten percent (10%) of all NON-SALE BASED SUBLICENSE
INCOME within ninety (90) days of receipt thereof. Any such payments shall be in
United States dollars as set forth in Section 4.3 above.

 

ARTICLE 5
DUE DILIGENCE

 

5.1 LICENSEE shall develop, commercialize, and market the LICENSED TECHNOLOGIES
and has designed a plan for such purpose that includes the manufacturing,
marketing and sale or lease of LICENSED TECHNOLOGIES (hereinafter “PLAN”). A
copy of the PLAN is attached to this Agreement as Appendix B and incorporated
herein by reference.

 

5.2 LICENSEE shall use REASONABLE COMMERCIAL EFFORTS to implement the PLAN.

 



 7 

   

 

5.3 Within sixty (60) days of each anniversary of the EFFECTIVE DATE of this
Agreement, LICENSEE shall provide a written report to LICENSOR, indicating
LICENSEE’s progress and problems to date in performance under the PLAN. Such
report shall include a detailed description of each research study performed
using LICENSED TECHNOLOGIES. From time to time while this Agreement is in
effect, LICENSEE shall furnish LICENSOR with reasonable requested information
pertaining to the development, marketing, and commercialization of the LICENSED
TECHNOLOGIES. LICENSOR shall have the right to use such information outside of
the LICENSED TERRITORY for all purposes relating to the LICENSED TECHNOLOGIES.

 

5.4 If at any time LICENSEE abandons or suspends its research, testing,
development, or marketing of the LICENSED TECHNOLOGIES, or its intent to
research, develop and market such products or methods, or otherwise fails to
comply with its due diligence obligations under this Article for a period
exceeding ninety (90) days, LICENSEE shall immediately notify LICENSOR giving
reasons and a statement of its intended actions.

 

5.5 LICENSEE agrees that LICENSOR shall be entitled to terminate this Agreement
pursuant to Article 11.1(b) upon the occurrence of any of the following:

 

(a) LICENSEE or its DESIGNATED AFFILIATES has failed to:

 

(i) Obtain IND approval from the FDA to conduct its first Phase 1b/2 CLINICAL
TRIAL within one (1) year of the EFFECTIVE DATE and enter the first patient onto
that trial within six (6) months of obtaining IND approval, or

 

(ii) Obtain IND approval from the FDA for the subsequent Phase III CLINICAL
TRIAL within one (1) year after completion of the latest Phase 1b/2 CLINICAL
TRIAL(s), or

 

(iii) Enroll patients in an open CLINICAL TRIAL pursuant to this Agreement for a
period of six (6) months, or

 

(iv) Fails to diligently pursue obtaining appropriate regulatory approval for
conducting the CLINICAL TRIALS set forth in Article 3.1 above in the LICENSED
TERRITORY, or to obtain ultimate regulatory approval for commercial sale in the
LICENSED TERRITORY within five (5) years of the EFFECTIVE DATE.

 

ARTICLE 6
CONFIDENTIALITY AND PUBLICITY

 

6.1 Subject to the parties’ rights and obligations pursuant to this Agreement,
LICENSOR and LICENSEE agree that during the term of this Agreement and for five
(5) years thereafter, each of them:

 

(a) will keep confidential and will cause their AFFILIATES and, in the case of
LICENSEE, its SUBLICENSEES, to keep confidential, CONFIDENTIAL INFORMATION
disclosed to it by the other party, by taking whatever action the party
receiving the CONFIDENTIAL INFORMATION would take to preserve the
confidentiality of its own CONFIDENTIAL INFORMATION, which in no event shall be
less than reasonable care; and

 



 8 

   

 

(b) will only disclose that part of the other’s CONFIDENTIAL INFORMATION to its
officers, employees or agents that is necessary for those officers, employees or
agents who need to know to carry out its responsibilities under this Agreement;
and

 

(c) will not use the other party’s CONFIDENTIAL INFORMATION other than as
expressly set forth in this Agreement or disclose the other’s CONFIDENTIAL
INFORMATION to any third parties under any circumstance without advance written
permission from the other party; and

 

(d) will, within sixty (60) days of termination of this Agreement, return all
the CONFIDENTIAL INFORMATION disclosed to it by the other party pursuant to this
Agreement except for one copy which may be retained by the recipient for
monitoring compliance with this Article 7.

 

6.2 The obligations of confidentiality described above shall not pertain to that
part of the CONFIDENTIAL INFORMATION that as established by written records:

 

(a) is already in the recipient’s possession prior to receipt from the
disclosing party; or

 

(b) is in the public domain by use and/or publication at the time of receipt
from the disclosing party, or enters into the public domain through no improper
act of the receiving party; or

 

(c) is developed independently by the receiving party without reference to the
information of the disclosing party; or

 

(d) is properly obtained by receiving party from a third party with a valid
legal right to disclose such information and such third party is not under a
confidentiality obligation to such information to the disclosing party; or

 

(e) is required to be disclosed by law in the opinion of recipient’s attorney,
but only after the disclosing party is given prompt written notice and an
opportunity to seek a protective order.

 

6.3 Except as required by law, neither party may disclose the financial terms of
this Agreement without the prior written consent of the other party, except as
may be required to comply with government laws or regulations, or to a party
that has executed a confidentiality and non-disclose agreement in connection
with the obtaining of financing and/or a joint-venture, merger, or acquisition.

 

6.4 After receiving consent, LICENSEE and its DESIGNATED AFFILIATES may publish
the results of its work related to the LICENSED TECHNOLOGIES. Such right to
publish shall not include the right to publish any information relating to the
LICENSED TECHNOLOGIES without the prior written consent of LICENSOR which must
be obtained in every instance. LICENSOR may publish information regarding
LICENSEE’S CLINICAL TRIALS to comply with its obligation to communicate material
developments to its shareholders.

 



 9 

   

 

ARTICLE 7
REPORTS, RECORDS AND INSPECTIONS

 

7.1 LICENSEE shall, within sixty (60) days after the calendar semi-annual period
in which NET SALES first occur, and within sixty (60) days after each calendar
semi-annual period (June 30 and December 31) thereafter, provide LICENSOR with a
written report, detailing the NET SALES and uses, if any, made by LICENSEE, its
SUBLICENSEES and AFFILIATES of LICENSED TECHNOLOGIES during the preceding
calendar semi-annual period and calculating the payments due pursuant to Article
4. NET SALES of LICENSED TECHNOLOGIES shall be deemed to have occurred on the
date of collection of invoices for such LICENSED TECHNOLOGIES. Each such report
shall be signed by an officer of LICENSEE (or the officer’s designee), and must
include:

 

(a) the number of LICENSED TECHNOLOGIES manufactured, sold, leased or otherwise
transferred or disposed of by LICENSEE, SUBLICENSEES and AFFILIATES;

 

(b) a calculation of NET SALES for the applicable reporting period in each
country, including the gross invoice prices charged for the LICENSED
TECHNOLOGIES and any permitted deductions made pursuant to Article 1.15;

 

(c) A calculation of total royalties or other payment due, including any
exchange rates used for conversion; and

 

(d) names and addresses of all SUBLICENSEES and the type and amount of any
SUBLICENSE INCOME received from each SUBLICENSEE.

 

7.2 LICENSEE and its SUBLICENSEES shall keep and maintain complete and accurate
books and records containing an accurate accounting of all data in sufficient
detail to enable verification of EARNED ROYALTIES and other payments under this
Agreement. Such books and records shall be open to inspection by LICENSOR, at
LICENSOR’S expense, during normal business hours upon at least thirty (30) days’
written notice and at a time that is mutually convenient for the parties.
LICENSEE and SUBLICENSEES shall preserve such books and records for five (5)
years after the calendar year to which they pertain. In the event LICENSEE
underpaid the amounts due to LICENSOR with respect to the audited period by more
than five percent (5%), LICENSEE shall pay the deficiency not previously paid,
and accrued interest on the underpayment at the lesser of the maximum rate
allowed by law or 1.5% per month, all within thirty (30) days of receiving
notice thereof from LICENSOR.

 

7.3 On or before one hundred eighty (180) days following the close of LICENSEE’s
fiscal year, LICENSEE shall provide LICENSOR with LICENSEE’S certified financial
statements for the preceding fiscal year including, at a minimum, a balance
sheet and an income statement.

 



 10 

   

 

ARTICLE 8
PATENT PROTECTION

 

8.1 LICENSOR shall pay for processing all past, present and future costs of
preparing, filing, prosecuting and maintaining of all patent applications and
patents contained in the LICENSED TECHNOLOGIES in the TERRITORY. Any and all
such patent applications and patents shall remain the property of LICENSOR. For
the avoidance of doubt, prosecution shall include re-examinations, reissues,
interferences, inter-parties review, post-grant review, oppositions and the
like.

 

8.2 The costs mentioned in Article 8.1 shall include, but are not limited to,
any past, present and future taxes, annuities, working fees, maintenance fees,
renewal and extension charges.

 

8.3 With respect to any patent applications and patents contained in the
LICENSED TECHNOLOGIES, the party responsible for directing prosecution (the
“Prosecuting Party”) and patent counsel shall (a) consult with the other party
(the “Non-prosecuting Party”) and keep the Non-prosecuting Party fully informed
of the progress of the preparation, filing, prosecution and maintenance of such
patent applications and patents, (b) consult with the Non-prosecuting Party and
keep the Non-prosecuting Party fully informed about patent strategy with respect
to such patent applications and patents, (c) provide to the Non-prosecuting
Party advance copies of documents relevant to preparation, filing, prosecution
and maintenance of such patent applications and patents sufficiently in advance
of filing to allow the Non-prosecuting Party a reasonable opportunity to review
and comment on such documents, (d) consider and implement all the
Non-prosecuting Party’s reasonable comments on such patent filings, and (e)
provide the Non-prosecuting Party with final copies of such documents. LICENSEE
agrees to use commercially reasonable efforts to obtain broad and strong patent
protection in the best interest of LICENSOR and LICENSEE. The Prosecuting Party
will not finally abandon any patent application, or make decisions that would
have a material impact on the nature or scope of any claims without the
Non-prosecuting Party’s prior written consent.

 

8.4 LICENSEE shall apply and shall require SUBLICENSEES to apply the patent
marking notices required by the law of any country where such LICENSED
TECHNOLOGIES are made, sold, used or shipped, including, but not limited to, the
applicable patent laws of that country.

 

8.5 If the CONFIDENTIAL INFORMATION results in an invention, improvement or
substance, LICENSEE agrees to disclose promptly to LICENSOR all such
invention(s), improvement(s) or substance(s) before otherwise disclosing the
same publicly or to any other party, so that LICENSOR can determine whether such
should be the subject of an application for patent. In the event that LICENSOR
determines that the invention(s), improvement(s) or substance(s) should be the
subject of an application for patent, LICENSEE agrees that such application and
patent shall be the sole property of LICENSOR. If LICENSEE files in its own name
an application for patent for any invention, improvement or substance arising in
the course of the LICENSEE, LICENSEE agrees that LICENSOR has a non-exclusive,
fully paid-up perpetual, worldwide license except Asia as to the FIELD, to use
and sublicense such invention, improvement or substance.

 



 11 

   

 

8.6 Any invention, improvement or substance which requires the use of the
CONFIDENTIAL INFORMATION or which arose as a result of activities outside of the
PLAN but which involved the use of the CONFIDENTIAL INFORMATION, as well as
metabolites and active forms, will be the property of LICENSOR and no other
party shall have the right to exploit same without the prior written approval of
LICENSOR.

 

8.7 In order to protect LICENSOR’S proprietary and/or patent rights to
CONFIDENTIAL INFORMATION, LICENSEE agrees to provide LICENSOR with an advance
copy of any proposed publication or public disclosure that makes reference to
the CONFIDENTIAL INFORMATION, at least sixty (60) days prior to the proposed
publication or public disclosure. If in the opinion of LICENSOR any such
publication describes a patentable invention, LICENSOR shall have an opportunity
to request that LICENSEE delay the proposed publication or public disclosure
until after a U.S. patent application has been filed. In no event shall the
delay exceed sixty (60) days. If a publication or public disclosure does result
from work using the CONFIDENTIAL INFORMATION, LICENSEE agrees to acknowledge
LICENSOR and/or give credit to LICENSOR scientists, as scientifically
appropriate, based on any direct contribution they may have made to the work.

 

ARTICLE 9
INFRINGEMENT AND LITIGATION

 

9.1 Each party shall promptly notify the other in writing in the event that (a)
it obtains knowledge of activity by third parties infringing or otherwise
violating the intellectual property rights in the LICENSED TECHNOLOGIES, or (b)
it is sued or threatened with an infringement suit, in any country in the
LICENSED TERRITORY as a result of activities that concern the LICENSED
TECHNOLOGIES, and shall supply the other party with documentation of the
infringing activities that it possesses.

 

9.2 During the TERM of this Agreement: LICENSOR shall have the right, but not
the obligation, to assert and defend rights in the LICENSED TECHNOLOGIES
respecting infringement or other violation of intellectual property rights in
the LICENSED TECHNOLOGIES by third parties in the FIELD and in the LICENSED
TERRITORY using counsel of its own selection. This right includes bringing any
legal action for infringement and defending any counter claim of a third party
respecting the LICENSED TECHNOLOGIES such as a counter claim or declaratory
judgment for invalidity, non-infringement, or unenforceability. If, in the
reasonable opinion of LICENSOR’s and LICENSEE’s respective counsel, LICENSEE is
required to be a named party to any such suit for standing purposes, LICENSOR
may join LICENSEE as a party; provided, however, that (i) LICENSEE shall not be
the first named party in any such action, (ii) the pleadings and any public
statements about the action shall state that the action is being pursued by
LICENSOR and that LICENSOR has joined LICENSEE as a party; and (iii) LICENSOR
shall keep LICENSEE reasonably apprised of all developments in any such action.
LICENSEE shall bear their own legal expenses with respect to any such
litigation. Except for providing reasonable assistance, at the request and
expense of LICENSOR, LICENSEE shall have no obligation regarding the legal
actions described in Article 10.2 unless required to participate by law.
However, LICENSEE shall have the right to participate in any such action through
its own counsel and at its own expense. Any recovery shall first be applied to
LICENSOR’s out of pocket expenses and second shall be applied to LICENSEE’s out
of pocket expenses, including legal fees. LICENSEE shall recover fifty percent
(50%) of any excess recovery over those expenses.

 



 12 

   

 

9.3 In the event LICENSEE is permanently enjoined from exercising its LICENSE
under this Agreement pursuant to an infringement action brought by a third
party, or if LICENSOR elects not to undertake the defense or settlement of a
suit alleging infringement for a period of six (6) months from notice of such
suit, then either party shall have the right to terminate this Agreement in the
country where the suit was filed with respect to the licensed patent following
thirty (30) days’ written notice to the other party in accordance with the terms
of Article 13.

 

ARTICLE 10
USE OF NAMES

 

Neither LICENSEE nor LICENSOR use the name of the other, nor the names of any of
its trustees, officers, faculty, students, employees or agents, for any purpose
without the prior written consent of the other party in each instance, except
that LICENSEE may state that it has licensed from LICENSOR one or more of the
patents and/or applications within the LICENSED TECHNOLOGIES, the TERRITORY and
the FIELD. LICENSOR may announce that it has entered into a license with
LICENSEE and may disclose such terms of the license as are customary in public
company press releases and shareholder communications of this nature.

 

Nothing herein shall prevent either party from complying with public information
requests as required by law or from including general information about the
Agreement in reports, complying with any disclosure requirements under
applicable law.

 

ARTICLE 11
TERMINATION

 

11.1 LICENSOR shall have the right, at its option, upon written notice to
LICENSEE

 

(a) to terminate this Agreement or (b) to convert all exclusive licenses granted
herein to nonexclusive licenses, in either case in the event LICENSEE:

 

(i) fails to make any payment whatsoever due and payable pursuant to this
Agreement unless LICENSEE shall make all such payments (and all interest due on
such payments) within the ninety (90) day period after receipt of written notice
from LICENSOR; or

 

(ii) commits a breach of any other provision of this Agreement which is not
cured (if capable of being cured) within the ninety (90) day period after
receipt of written notice thereof from LICENSOR, or upon receipt of such notice
if such breach is not capable of being cured; or

 

(iii) challenges, directly or indirectly at the urging of a third party on
behalf of the LICENSEE, whether as a claim, a cross-claim, counterclaim, or
defense, the validity or enforceability of any of the LICENSED TECHNOLOGIES
before any court, arbitrator, or other tribunal or administrative agency in any
jurisdiction; or

 

(iv) fails to meet the requirements of 5.5 above.

 



 13 

   

 

11.2 Notwithstanding any provision herein to the contrary, this Agreement shall
be terminated automatically without any notice to LICENSEE in the event LICENSEE
shall cease to carry on its business or becomes INSOLVENT.

 

11.3 LICENSEE shall have the right to terminate this Agreement upon written
notice to LICENSOR:

 

(a) in the event LICENSOR commits a material breach of any of the provisions of
this Agreement and such breach is not cured (if capable of being cured) within
the ninety (90) day period after receipt of written notice thereof from
LICENSEE, or upon receipt of such notice if such breach is not capable of being
cured.

 

11.4 Upon termination of this Agreement for the reasons set forth in paragraphs
11.1 and 11.2 above, all rights and licenses granted to LICENSEE and its
DESIGNATED AFFILIATES under the terms of this Agreement are terminated and
LICENSOR has the option, in its discretion, to terminate any sublicense granted
by LICENSEE. Upon such termination for any reason LICENSEE and its DESIGNATED
AFFILIATES shall cease to manufacture or sell LICENSED TECHNOLOGIES and cease to
use LICENSED INFORMATION. Within sixty (60) days of the effective date of
termination LICENSEE shall return to LICENSOR:

 

(a) All materials relating to or containing the LICENSED TECHNOLOGIES, LICENSED
INFORMATION, and all CONFIDENTIAL INFORMATION disclosed by LICENSOR;

 

(b) the last report required under Article 5 or 7; and

 

(c) all payments incurred up to the effective date of termination.

 

11.5 Termination of this Agreement shall not affect any rights or obligations
accrued prior to the effective date of such termination and specifically
LICENSEE’S obligation to pay all royalties and other payments specified by
Articles 3 and 4. The following provisions shall survive any termination:
Article 6, Article 7.2, Article 10, this Article 11.5, Article 12, Article 13,
Article 14.1, and Article 15.

 

11.6 The rights provided in this Article 11 shall be in addition and without
prejudice to any other rights and remedies under the law which the parties may
have with respect to any breach of the provisions of this Agreement.

 

11.7 Waiver by either party of one or more defaults or breaches shall not
deprive such party of the right to terminate because of any subsequent default
or breach.

 

ARTICLE 12
NO WARRANTIES

 

LICENSOR DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. LICENSEE SHALL MAKE NO STATEMENTS, REPRESENTATION OR WARRANTIES
WHATSOEVER TO ANY THIRD PARTIES WHICH ARE INCONSISTENT WITH SUCH DISCLAIMER.

 



 14 

   

 

ARTICLE 13
NOTICES, PAYMENTS

 

13.1 Any payment, notice or other communication required by this Agreement (a)
shall be in writing, (b) may be delivered personally, sent via electronic mail,
or sent by reputable overnight courier with written verification of receipt(c)
shall be sent to the following addresses or to such other address as such party
shall designate by written notice to the other party, and (d) shall be effective
upon receipt:

 

FOR LICENSEE: FOR LICENSOR:

Taipei Medical University

250 Wuxing Street

Taipei City, Taiwan 110

Attn: Dr. Yun Yen, President

y.yenmd@gmail.com

Lixte Biotechnology Holdings, Inc.

248 Route 25A, No.2.

East Setauket, NY 11733

Attn: Dr. John Kovach, CEO

jkovach@Lixte.com

 

ARTICLE 14
LAWS, FORUM AND REGULATIONS

 

14.1 This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the state of New York, United States of America
without reference to conflict of laws principles or statutory rules of
arbitration included therein. Any dispute or proceeding under this Agreement
shall be subject to the exclusive jurisdiction and venue of the federal courts
in the aforesaid State of New York and the parties hereby consent to the
exclusive personal jurisdiction and venue of these courts.

 

14.2 LICENSEE shall comply, and shall cause its SUBLICENSEES to comply, with all
foreign and United States federal, state, and local laws, regulations, rules and
orders applicable to the testing, production, transportation, packaging,
labeling, export, sale and use of the LICENSED TECHNOLOGIES. In particular,
LICENSEE shall be responsible for assuring compliance with all United States
export laws and regulations applicable to this LICENSE and LICENSEE’s and its
SUBLICENSEE’S activities under this Agreement.

 

ARTICLE 15
MISCELLANEOUS

 

15.1 This Agreement shall be binding upon and inure to the benefit of the
parties and their respective legal representatives, successors and permitted
assigns.

 

15.2 This Agreement constitutes the entire agreement of the parties relating to
the LICENSED TECHNOLOGIES and LICENSED INFORMATION, and all prior
representations, agreements and understandings, written or oral, are merged into
it and are superseded by this Agreement.

 

15.3 The provisions of this Agreement shall be deemed separable. If any part of
this Agreement is rendered void, invalid, or unenforceable, such determination
shall not affect the validity or enforceability of the remainder of this
Agreement unless the part or parts which are void, invalid or unenforceable
shall substantially impair the value of the entire Agreement as to either party.

 



 15 

   

 

15.4 Article headings are inserted for convenience of reference only and do not
form a part of this Agreement.

 

15.5 Except as otherwise provided herein, no person not a party to this
Agreement, including any employee of any party to this Agreement, shall have or
acquire any rights by reason of this Agreement. Nothing contained in this
Agreement shall be deemed to constitute the parties partner with each other or
any third party.

 

15.6 This Agreement may not be amended or modified except by written agreement
executed by each of the parties. This Agreement shall not be assigned by
LICENSEE without the prior written consent of LICENSOR, which consent shall not
be unreasonably withheld. Any attempted assignment in contravention of this
Article 15.6 shall be null and void ab initio and shall constitute a material
breach of this Agreement.

 

15.7 LICENSEE, or any SUBLICENSEE or permitted assignee, will not create, assume
or permit to exist any lien, pledge, security interest or other encumbrance on
this Agreement or any sublicense.

 

15.8 The failure of any party hereto to enforce at any time, or for any period
of time, any provision of this Agreement shall not be construed as a waiver of
either such provision or of the right of such party thereafter to enforce each
and every provision of this Agreement.

 

15.9 LICENSEE acknowledges that it is subject to and agrees to abide by the
United States laws and regulations (including the Export Administration Act of
1979 and Arms Export Contract Act) controlling the export of technical data,
computer software, laboratory prototypes, biological material, and other
commodities. The transfer of such items may require a license from the
appropriate agency of the U.S. Government or written assurances by LICENSEE that
it shall not export such items to certain foreign countries without prior
approval of such agency.

 

15.10 This Agreement may be executed by the Parties in counterparts, all of
which together shall constitute the same instrument.

 

15.11 Time is of the essence in performance of any of the terms and conditions
of this Agreement.

 

15.12 If this LICENSE gives rise to a lawsuit, the prevailing party shall be
entitled to recover the legal fees and costs of said suit.

 

15.13 The Parties agree that this Agreement may be executed and delivered by
facsimile, electronic mail, internet, or any other suitable electronic means,
and the Parties agree that signatures delivered by any of the aforementioned
means shall be deemed to be original, valid, and binding upon the Parties.

 

15.14 Neither LICENSEE nor LICENSOR shall be liable for any failure or delay in
the performance of this Agreement for the period that such delay is due to
causes beyond its reasonable control, including but not limited to acts of God,
wars, strikes or labor disputes, embargoes, government orders or any other force
majeure event.

 

15.15 This agreement has been mutually drafted.

 

[REMAINDER OF PAGE BLANK; SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

 16 

   

 

IN WITNESS to their Agreement, the parties have caused this Agreement to be
executed by their duly authorized representatives.

 

TAIPEI MEDICAL UNIVERSITY   LIXTE BIOTECHNOLOGY HOLDINGS, INC.           By:    
By: Name: Yun Yen, MD, Ph.D.   Name: John S. Kovach, MD Title: President  
Title: President & CEO

 

 17 

   

 